Name: Commission Regulation (EEC) No 3087/88 of 6 October 1988 amending Regulation (EEC) No 2083/80 laying down detailed rules of application concerning the economic activity of producer groups and associations thereof
 Type: Regulation
 Subject Matter: agricultural structures and production;  economic conditions
 Date Published: nan

 No L 275/16 Official Journal of the European Communities 7. 10. 88 COMMISSION REGULATION (EEC) No 3087/88 of 6 October 1988 amending Regulation (EEC) No 2083/80 laying down detailed rules of application concerning the economic activity of producer groups and associations thereof the minimum volume of production or minimum turnover provided for in the Annex, the minimum volume of production' and number of members required of a producer group shall be reduced by 50 %: (ii) in the last subparagraph, the words 'second subparagraph' are replaced by 'third subparagraph'. 2. Article 3 is replaced by the following : 'Article 3 1 . For the purposes of Article 6 ( 1 ) of Regulation (EEC) No 1360/78, and without prejudice to paragraph 2, associations must account for a combined volume of production or turnover which : (a) is at least three times the minimum size laid down for groups in the region in which they are registered ; (b) is no lower than 5 % of national production or, in the case of France, no lower than 5 % of :  either the production of the metropolitan regions covered by Regulation (EEC) No 1360/78, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1360/78 of 19 June 1978 on producer groups and associations thereof ('), as last amended by Regulation (EEC) No 1760/87 (2), and in particular the second indent of Article 6 (3) thereof, Whereas Commission Regulation (EEC) No 2083/80 (3), as last amended by Regulation (EEC) No 2777/88 (4), must be supplemented in order to take account of the amendments made to Regulation (EEC) No 1360/78 by Regulation (EEC) No 1760/87 ; whereas the experience gained in implementing this common measures has shown that a number of the rules must also be amended in the interests of more efficient application ; Whereas, in addition, Council Regulation (EEC) No 2658/87 (*), as last amended by Regulation (EEC) No 1858/88 (*), instituted a combined goods nomenclature, based on the Harmonized Commodity Description and Coding System, to take effect from 1 January 1988 ; whereas the descriptions of goods and tariff codes appearing in Regulation (EEC) No 2083/80 must therefore be amended to conform with the Combined Nomenclature ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Agricultural Structure,  or the production of a given overseas department. HAS ADOPTED THIS REGULATION : 2. Notwithstanding paragraph 1 of this Article : (a) in the case of Italy, associations must be! composed of at least five recognized producer groups operating in five different administrative regions, this threshold being changed to :  ten recognized producer groups active in five administrative regions for olive oil producers ;  four recognized producer groups active in two administrative regions for producers of tropical fruit, medicinal plants and rice ;  three recognized producer groups active in two administrative regions for producers of buffalo meat ; (b) in the case of France, associations must consist of at least five recognized producer groups operating in two departments. In the olive oil sector, associ ­ ations must number at least 5 000 producers and produce at least 1 000 tonnes of oil ; in the table wine and musts sector associations must consist of at least three recognized groups and number at least 600 members : Article 1 Regulation (EEC) No 2083/80 is hereby amended as follows : 1 . In Article 1 ( 1 ) : (i) the following subparagraph is inserted after the first subparagraph : 'In the Italian administrative regions in which average production is lower than (') OJ No L 166, 23. 6 . 1978, p . 1 . (2) OJ No L 167, 26. 6 . 1987, p . 1 . (3) OJ No L 203, 5. 8 . 1980, p. 5. 0 OJ No L 249, 8 . 9 . 1988, p. 13 . 0 OJ No L 256, 7. 9 . 1987, p. 1 . m OÃ ­ No L 166. 1 . 7. 1988 . o. 10. 7. 10. 88 Official Journal of the European Communities No L 275/17 Both for products listed in the Annex and for other products, associations must consist of at least five recognized groups and cover at least the area of one autonomous community ; (f) in the case of Portugal, associations must comply with the minimum requirements as regards area cultivated, turnover, share of national production and number of recognized producer groups laid down in point IV of the Annex. For products not listed in the Annex, associations must consist of at three recognized groups and cover at least the area of one district.' (c) in the case of Belgium, associations must comply with the minimum requirements as regards area cultivated, turnover, share of national production and number of recognized producer groups laid down in point lb of the Annex, and must cover at least one province ; (d) in the case of Greece, associations must comply with the minimum requirements as regards area cultivated (or equivalent), turnover, share of national production and number of recognized producer groups laid down in point ii of the Annex. For products not listed in the Annex, associations must consist of at least three recognized gruoups. The minimum area covered by the associations must be at least ten communes situated within a homogeneous area ; (e) in the case of Spain, associations must comply with the minimum requirements as regards area cultivated, turnover and share of national production laid down in point III of the Annex. 3. Points I and II of the Annex are replaced by those in points I, la, lb and II in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 October 1988 . For the Commission Frans ANDRIESSEN Vice-President No L 275/18 Official Journal of the European Communities 7. 10 . 88 ANNEX I. Producer groups in Italy CN code Product Producer groups Volume of production or turnover Minimum membership 0102 ex 0201 ex 0202 Live bovine animals ; Meat of bovine animals, fresh, chilled or frozen (') (a) buffaloes (b) other bovine animals 3 000 LU . 5 000 LU 100 200 0103 ex 0203 Live swine (') ; Meat of swine, fresh, chilled or frozen 25 000 head 200 0104 ex 0204 Live sheep and goats (&lt; 1 ) ; Meat of sheep or goats, fresh, chilled or frozen 1 2 000 head 150 0105 91 00 ex 0207 Live poultry, that is to say, fowls of the species Gallus domesticus, ducks, geese, turkeys and guinea fowls ; meat and edible, offal thereof, fresh, chilled or frozen 220 000 places 200 0106 00 10 0208 10 10 Live domestic rabbits and meat and edible offal thereof, fresh, chilled or frozen (2) 0407 00 Birds' eggs, in shell, fresh, preserved or cooked (2) 80 000 layers 200 ex 0401 ex 0403 ex 0404 0406 Milk, cheese and curd (a) cows' (3) (b) buffaloes' (3) (c) ewes' or goats' (3) 15 000 tonnes 5 000 tonnes 2 000 tonnes 200 100 100 0409 00 00 Natural honey 150 000 ECU 50 Chapter 6 Live plants and floricultural products 2 500 000 ECU (4) : 100 0701 90 51 0701 90 59 0701 90 90 Potatoes, fresh or chilled (*) (a) main crop (b) early 1 0 000 tonnes 5 000 tonnes | 300 0803 00 0804 30 00 0804 40 30 ha 10 1001 90 1005 1001 10 1006 Cereals (*) (a) Common wheat and meslin, maize (b) Durum wheat (c) Rice 1 5 000 tonnes 12 000 tonnes 10 000 tonnes 300 300 150 ex 1201 to ex 1207 Oilseeds and oleaginous fruits, other than for sowing 2 000 000 ECU (4) 200 7. 10. 88 Official Journal of the European Communities No L 275/19 CN code Product Producer groups Volume of production or turnover Minimum membership 1211 and 1212 20 00 Plants and parts of plants (including seeds and fruits), of a kind used primarily in perfumery, in pharmacy or for insecticidal, fungicidal or similar purposes, fresh or dried, whether or not cut, crushed or powdered 800 000 ECU 0 25 1509 1510 00 Olive oil 1 200 tonnes 300 2204 21 Wine of fresh grapes, including fortified winesIl (a) table wine 150 000 hi 300 (b) quality wines produced in specified regions (quality wines psr) 30 % of the total for the quality wine psr area 30 % of producers in the quality wine psr area 2401 Unmanufactured tobacco ; tobacco refuse 1 000 tonnes 300 la. Producer groups in France CN code Product Producer groups Volume of production or turnover Minimum membership 0102 . Live bovine animals ; 200 LU 20 ex 0201 ex 0202 Meat of bovine animals, fresh, chilled or frozen (') Tropical fruit 0803 00 Bananas, including plantains, fresh or dried 30 ha 10 . 0804 30 00 . Pineapples 30 ha 10 0804 40 Avocados 30 ha 5 ex 1211 Lavender and perfumery plants 100 000 ECU 40 1509 Olive oil 60 tonnes 200 1510 00 ll ex 2204 21 Table wine 150 000 hi 300 ex 2204 29 II I Ib .P ro du ce r gr ou ps an d as so ci at io ns of pr od uc er gr ou ps in Be lg iu m \ \ Pr od uc er gr ou ps A ss oc ia ti on s C N co de P ro du ct V ol um e of pr od uc tio n o r tu rn o v e r M in im um m em be rs hi p M in im u m a re a o r eq ui va le nt T ur no ve r (m ill io n EC U ) S ha re of na ti on al pr od uc tio n % M in im u m m em be rs hi p 01 02 ex 02 01 ex 02 02 Li ve bo vi ne an im al s M ea t of bo vi ne an im al s, fre sh , ch ill ed or fro ze n (') 1 00 0 L U 25 4 00 0 L U 3, 45 0, 5 4 01 03 ex 02 03 Li ve sw in eO O M ea t of sw in e, fre sh , ch ill ed or fro ze n 15 00 0 he ad (p ig le ts) 10 50 00 0 he ad (p ig le ts) 2, 3 0, 5 3 10 01 to 1 00 5 Ce re al s( *) 3 50 0 to nn es 20 15 00 0 to n n es 3, 45 1, 0 3 \ | | ex 12 14 90 90 L uc er ne 0, 23 m ill io n EC U 20 6 00 0 to n n es 0, 69 0, 5 1  3 II. Pr od uc er s gr ou ps an d as so cia tio ns of pr od uc er gr ou ps in Gr ee ce No L 275/20 Official Journal of the European Communities 7. 10. 88 \ \ Pr od uc er gr ou ps A ss oc ia ti on s C N co de P ro du ct V ol um e of pr od uc tio n . o r tu rn o v e r M in im um m em be rs hi p M in im u m a re a o r eq ui va le nt T ur no ve r (m ill io n EC U ) S ha re of na ti on al pr od uc tio n % M in im um m em be rs hi p 01 02 ex 02 01 ex 02 02 Li ve bo vi ne an im al s M ea t of bo vi ne an im al s, fre sh ,c hi lle d or fro ze n (') 50 0 L U 50 5 00 0 L U or 8 00 0 ca lv es 6, 0 2 10 01 03 ex 02 03 Li ve sw in e( ') M ea t of sw in e, fre sh , ch ill ed or fro ze n 10 00 0 he ad 20 12 0 00 0 he ad 15 ,0 5 10 01 04 ex 02 04 Li ve sh ee p an d go ats (') M ea to fs he ep or go ats ,f res h, ch ill ed or fro ze n 3 00 0 he ad 50 11 0 00 0 he ad 5, 0 1 10 01 05 91 00 ex 02 07 Liv ep ou ltr y, tha tis to say ,fo wl so ft he spe cie sG all us do me sti cu s, du ck s, ge es e, tur ke ys an d gu ine a fow ls ; m ea ta nd ed ib le of fa lt he re of ,f re sh ,c hi lle d or fro ze n 20 0 00 0 he ad 20 1 20 0 00 0 he ad 3, 0 1 3 01 06 00 10 02 08 10 10 Li ve do m es tic ra bb its an d m ea t an d ed ib le of fa l th er eo f, fre sh ,c hi lle d or fro ze n (*) V 04 07 00 Bi rds 'e gg s, in sh ell ,f res h, pre ser ve d or co ok ed (*) 60 00 0 la ye rs 20 50 0 00 0 la ye rs 12 ,0 5 3 Pr od uc er gr ou ps A ss oc ia ti on s C N co de P ro du ct V ol um e of pr od uc tio n o r tu rn o v e r M in im um m em be rs hi p M in im um a re a o r eq ui va le nt T ur no ve r (m ill io n EC U ) S ha re of na ti on al pr od uc tio n % M in im u m m em be rs hi p ex 04 01 ex 04 03 ex 04 04 04 06 M ilk , ch ee se an d cu rd (a) co ws ' (b) ew es 'o r go ats 'Q 1 00 0 to n n es 15 0 to n n es 50 30 15 00 0 to n n es 12 00 0 to n n es 4, 0 7, 0 2 1 10 10 0 4 0 9 0 0 00 N at ur al ho ne y 12 00 0 E C U 20 0, 6 1 5 Ch ap te r 6 Li ve pl an ts an d flo ric ul tu ra l pr od uc ts 10 0 00 0 E C U 10 0, 6 1 5 07 01 90 51 07 01 90 59 07 01 90 90 08 03 00 Po ta to es , fre sh or ch ill ed ^ (a) m ai n cr op (b ) ea rly Tr op ic al fru it :b an an as C er ea ls 2 00 0 to n n es 1 00 0 to n n es 10 ha 50 50 30 1 00 0 ha 50 0 ha 35 ha 4, 0 2, 0 2, 0 3 3 10 5 5 3 10 01 90 (a ) C om m on w he at an d m es lin 2 00 0 to n n es 10 0 13 10 0 ha 8, 0 2, 5 10 7- 10 . 88 Official Journal of the European Communities No L 275/21 10 01 10 10 05 10 06 (b ) D ur um w he at (c) M aiz e (d ) Ri ce 1 00 0 to n n es 1 0 0 0 to n n es 50 0 to n n es 50 50 30 9 40 0 ha 5 10 0 ha 40 0 ha 6, 0 9, 0 1, 0 2, 5 2, 5 2, 5 10 10 5 ex 12 01 to ex 12 07 O il se ed sa nd ol ea gi no us fru its ,o th er th an fo rs ow in g 20 00 0 E C U 40 0, 7 1, 0 5 12 11 an d 12 12 20 00 Pl an ts an d pa rts of pl an ts (in cl ud in g se ed s an d fru its ), of a ki nd us ed pr im ar ily in pe rfu m er y, in ph ar m ac y or fo ri ns ec tic id al ,f un gi ci da lo rs im ila rp ur po se s, fre sh or dr ie d, w he th er or no t cu t, cr us he d or po w de re d 30 00 0 E C U 10 0, 5 5, 0 5 15 09 15 10 00 O li ve oi l 50 to n n es 10 0 7 7 0 0 ha or 3 00 0 to n n es 7, 0 1, 0 10 22 04 21 22 04 29 W in e of fre sh gr ap es , in cl ud in g fo rti fie d wi ne s : (a) ta bl e w in e (b ) qu al ity w in es pr od uc ed in sp ec ifi ed re gi on s (q ua lit y w in es ps r) 10 00 0 hi 30 % of th e to ta l fo r th e qu al ity w in e ps r a re a 10 0 30 % of pr od uc er s in th e qu al ity w in e ps r a re a 14 0 00 0 hi 40 00 0 hi 5, 0 0, 5 3, 0 1, 0 10 10 ­ 24 01 U nm an uf ac tu re d to ba cc o ; to ba cc o re fu se 60 to n n es 50 1 00 0 ha 5, 0 1, 0 10 '